Exhibit 10.50

 

AGREEMENT

 

THIS AGREEMENT, entered into this 3 November, 2005 by and between

 

Cambridge Display Technology, Inc. with an office address of 160 Greentree
Drive, Suite 101, Dover, Delaware 19904, United States of America, hereinafter
referred to as “CDT”

 

and

 

Koninklijke Philips Electronics N.V., having its principal place of business at
Groenewoudseweg 1, 5621 BA Eindhoven, the Netherlands, hereinafter referred to
as “Philips”.

 

CDT and Philips will hereinafter jointly be referred to as “the Parties” and
separately as “a Party”.

 

WITNESSETH:

 

WHEREAS, Gretag Imaging and Litrex Corporation (now known as Litrex Corporation)
and Philips have worked on a project as defined in the joint development
agreement concluded between them on January 1, 2001 (“the Joint Development
Agreement”);

 

WHEREAS Litrex is, at the date first written above, 100 % owned and/or
controlled by Ulvac, Inc. a Japanese corporation;

 

WHEREAS, based on results obtained in the context of said Joint Development
Agreement Litrex has filed certain patent applications;

 

WHEREAS, in order to compromise certain disputes (1) between the Parties and
(2) between Litrex and Philips relating to such patent applications, the Parties
have agreed that

 

  (A) these patent applications and/or patents granted thereon shall be solely
owned by Litrex Corporation;

 

  (B) by agreement of even date Philips shall be granted a non-exclusive license
under these patents and/or patent applications; and

 

  (C) CDT shall pay to Philips the sum of Eur 750,000;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties agree as follows:

 

- 1 -



--------------------------------------------------------------------------------

Article 1

 

As used in this Agreement, the following terms shall have the following
meanings:

 

1.01 The term “this Agreement” shall mean the present document, including its
Exhibit A.

 

1.02 The term “Patent Rights” shall mean

 

  (1) the patents and patent applications set forth in Exhibit A and any patents
maturing from such patent applications or claiming priority thereof,

 

  (2) any and all reissues, re-examinations, renewals and extensions of any of
said patents, and

 

  (3) any and all divisions, continuations and continuations-in-part of said
patent applications and all patents issuing thereon, as well as any and all
reissues, re-examinations, renewals and extensions of any of the patents issuing
thereon.

 

1.03 “Effective Date” shall mean the date first written above.

 

Article 2

 

2.01 On the Effective Date CDT will pay to Philips an amount of Eur 750,000
(seven hundred and fifty thousand euro) inclusive any taxes or duties payable by
Philips in respect of such payment.

 

2.02 The amount referred to in Article 2.01 here above shall be paid by CDT to
Philips without any deduction whatsoever, whether for bank transmission charges
or otherwise to the following bank account and reference:

 

EURO bank account no. 8923019 of Koninklijke Philips

Electronics N.V. - Licenses, with the Citibank N.A., London, swiftcode

CITIGB2L, sortcode 185008, reference: “Litrex”.

IBAN: GB61CITI18500808923019

 

2.03 Philips acknowledges and confirms that the Patent Rights are solely owned
by Litrex. The payment referred to in Article 2.01 here above and the licenses
granted by Litrex Corporation to Philips under the Patent Rights as provided for
by the patent license agreement of even date are in full and final settlement of
any claim of ownership that Philips has, or may have had against Litrex
Corporation or CDT regarding these Patent Rights.

 

- 2 -



--------------------------------------------------------------------------------

Article 3

 

3.01 Philips confirms that, upon written request by CDT filed within twelve
months after the Effective Date, Philips shall provide reasonable assistance to
the intent that Philips’ employees, who are in a position to do so, sign any
documents necessary to perfect Litrex Corporation’s title in and to the Patent
Rights.

 

3.02 The Parties represent to each other that to the best of their knowledge and
belief they have not, to date, filed any patent application for any invention
within the definition of Foreground IPR as defined in the Joint Development
Agreement concluded between Gretag Imaging, Litrex Corporation and Philips on
January 1, 2001.

 

Article 4

 

Except as otherwise specifically provided herein, any notice or communication
required or permitted hereunder shall be in writing, which shall be deemed to
include facsimile and may be sent by facsimile or prepaid registered airmail,
addressed to the Party concerned at such address as such Party shall have
notified to the Party giving notice in writing for that purpose, failing which
at the registered office or principal place of business of the Party receiving
the notice.

 

The date of giving of any such notice, receipt, report or other communication
shall be the date the facsimile transmitted. The Post Office receipt showing the
date of deposit shall be prima facie evidence of these facts in respect of
postal transmission.

 

Any notices supplied under this Agreement shall be sent to the following
individuals:

 

If to Philips:    If to CDT: IP Licensing Director    Director, Legal & IP
Philips International B.V.    Cambridge Display Technology Ltd. Intellectual
Property & Standards    Greenwich House Prof. Holstlaan 6    Madingley Rise,
5656 AA Eindhoven    Madingley Road, The Netherlands    Cambridge,      England

 

- 3 -



--------------------------------------------------------------------------------

Article 5

 

Nothing contained in this Agreement shall be construed as an obligation to
secure or maintain in force any of the Patent Rights.

 

Article 6

 

Each of the Parties undertakes to maintain the confidentiality of the terms and
conditions of this Agreement, provided that the Parties may disclose the
existence and the terms and conditions of this Agreement as required to enforce
their rights hereunder, or as otherwise may be required by law.

 

Article 7

 

This Agreement shall be construed, and the performance thereof shall be
enforced, in accordance with the laws of the Netherlands.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year above first written.

 

Koninklijke Philips Electronics N.V.

     

Cambridge Display Technology, Inc.

Signature:

  /s/    R. J. PETERS              

Signature:

  /s/    STEPHEN CHANDLER        

Name:

  R. J. Peters      

Name:

  Stephen Chandler

Title:

  Executive Vice President      

Title:

  Company Secretary

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT A

 

Patent Rights:

 

- US provisional application 60/295,100 filed 1 June 2001 or 60/295,118 filed
1 June 2001

 

- WO2002099848

   FORMATION OF PRINTED CIRCUIT BOARD STRUCTURES USING PIEZO MICRODEPOSITION

- WO2002099849

   APPARATUS FOR MICRODEPOSITION OF MULTIPLE FLUID MATERIALS

- WO2002099850

   INTERCHANGEABLE MICRODEPOSITION HEAD APPARATUS AND METHOD

- WO2002099851

   TEMPERATURE CONTROLLED VACUUM CHUCK

- WO2002098573

   WAVEFORM GENERATOR FOR MICRODEPOSITION CONTROL SYSTEM

- WO2002098574

   MICRODEPOSITION APPARATUS

- WO2002098575

   OVER-CLOCKING IN A MICRODEPOSITION CONTROL SYSTEM TO IMPROVE RESOLUTION

- WO2002098576

   INDUSTRIAL MICRODEPOSITION SYSTEM FOR POLYMER LIGHT EMITTING DIODE DISPLAYS,
PRINTED CIRCUIT BOARDS AND THE LIKE

 

- 5 -